DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Application and Claims Status
Applicant’s amendment and response filed on 05/18/2021 are acknowledged and entered.

Claims 21-39 were pending.  No claims have been amended, cancelled, and/or added.  Therefore, claims 21-39 are currently pending.  

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 21 and 23-26) in the reply filed on 05/18/2021 is acknowledged.  The election is as follows: “Applicant hereby elects Group I, without traverse. Group I encompasses claims 21 and 23-26”.

Claims 22 and 27-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/18/2021.

Applicant’s election without traverse of species for (a) a type of compound and (b) a type of compound for formula [29] and formula [28] in the reply filed on 05/18/2021 is acknowledged.  The elections are as follows: “Applicant hereby elects the species 5-oxotetrahydrofuran-3-carboxylic acid as the type of compound in claim 21, in which each carbon with * is unsubstituted and m is 1, having the structure shown below, without traverse. 5-Oxotetrahydrofuran-3-carboxylic acid is disclosed in paragraphs [0284] [Preparation 11] in the specification as filed. 
    PNG
    media_image1.png
    123
    191
    media_image1.png
    Greyscale
 Additionally, Applicant elects sodium 5-oxo-2,5-dihydrofuran-3-carboxylate as the type of compound of formula [29], in which each carbon with * is unsubstituted and m is 1, having the structure shown below, without traverse. Sodium 5-oxo-2,5-dihydrofuran-3-carboxylate is disclosed in paragraphs [0284] [Preparation 11] in the specification as filed. 
    PNG
    media_image2.png
    127
    211
    media_image2.png
    Greyscale
Lastly, Applicant elects itaconic acid as the type of compound of formula [28], in which each carbon with * is unsubstituted and m is 1, having the structure shown below, without traverse. Itaconic acid is disclosed in paragraphs [0284] [Preparation 11] in the specification as filed. 
    PNG
    media_image3.png
    131
    227
    media_image3.png
    Greyscale
”.

Accordingly, claims 21 and 23-26 are under consideration in this Office Action.

Priority
This present application is a continuation (CON) of 15/850,874 that was filed on 12/21/2017.  15/850,874 is a CON of 14/445,500 that was filed on 07/29/2014.  14/445,500 is a CON of 13/599,655 that was filed on 08/30/2012.  13/599,655 claims priority to provisional application 61/573,433 that was filed on 09/06/2011.  Therefore, this application has an effective filing date of 09/06/2011 for prior art searches.

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/599,655, filed on 04/02/2013.

Information Disclosure Statement
The information disclosure statement (IDS) that was filed on 05/18/2021 has been reviewed as recorded in PTO-1449 forms.  It is relevant to note that any line through reference(s) are for the reason that: (i) the reference is a duplicate; (ii) no copy of the reference have been provided; and/or (iii) the copy provided does not correlates with the cited informations on the PTO-1449 form.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Claims 21, 23, and 25 are objected to because of the following informalities: the depicted structural features of the instant claimed formulas, i.e. ‘formula [2b]’, ‘formula [29]’, and ‘formula [28]’, are so light that it is difficult to clearly determine the variables and as a whole the structure(s) of the claimed compound(s).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 21 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tate et al. (US Patent 3,843,672).
For claim 21, Tate et al. exemplify a method for making paraconic acid (col. 5, Example IV).  Paraconic acid (
    PNG
    media_image4.png
    140
    167
    media_image4.png
    Greyscale
) is a chemical art recognized synonyms of ‘5-Oxotetrahydrofuran-3-carboxylic acid’ (see PubChem database of 5-oxotetrahydrofuran-3-carboxylic acid, CID=11051676).  This disclosure anticipates the instant claimed compound of ‘formula [2b]’ and the elected species of ‘5-Oxotetrahydrofuran-3-carboxylic acid’.
Therefore, the compound of Tate et al. do anticipate the instant claimed invention.

Allowable Subject Matter
Claims 23-26 are allowable.

The following is a statement of reasons for the indication of allowable subject matter:
The instant claims 23-26 are allowable for the reason that the cited prior arts do not teach or fairly suggest the presently claimed method step of ‘reducing a compound of formula [29] (
    PNG
    media_image5.png
    116
    133
    media_image5.png
    Greyscale
) by catalytic hydrogenation in a solvent in the presence of a metal catalyst under a hydrogen atmosphere’.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
June 29, 2020